Citation Nr: 0000432	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  99-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
1998, the RO found that the veteran had submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for PTSD.  The RO then denied the claim on 
the merits. 

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in April 1984.

2.  Evidence received since the April 1984 rating decision 
bears directly and substantially upon the issue, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fully decide the merits of the claim.  

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

4.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

5.  The medical evidence does not establish a diagnosis of 
PTSD which has been linked to active duty.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1984 determination 
wherein the RO denied entitlement to service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).  

2.  The claim of entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the April 
1984 rating decision wherein the RO denied entitlement to 
service connection for PTSD is reported in pertinent part 
below.  

There were no complaints of, diagnosis of or treatment for 
any mental disorders evidenced by the service medical 
records.  

Review of the service personnel records demonstrates the 
veteran served in the Republic of Vietnam from July 1969 to 
January 1970 in the United States Marine Corps.  He was 
awarded the Vietnam Service Medal and the Combat Aircrew 
Insignia with three bronze stars.  His military occupational 
specialty was reported as reciprocating helicopter mechanic.  
Further service personnel records indicate that the veteran 
served in an area designated as authorizing entitlement to 
special pay for duty subject to hostile fire as a sentry.  


The report of a June 1970 VA examination is of record.  No 
pertinent diagnoses were included on the examination report.  

In December 1983, the RO requested the veteran to provide 
information regarding any claimed in-service stressors he may 
have.  The veteran failed to respond to this inquiry.  

VA outpatient treatment records have been associated with the 
claims file.  A medical certificate dated in June 1983 
included an impression of "rule out PTSD."  No stressors 
were reported.  Other treatment records dated in June, July, 
and September of 1983 included provisional diagnoses and 
impressions of rule out PTSD.  No stressors were reported.  

By rating decision dated in April 1984, the RO denied service 
connection for PTSD.  The veteran was informed of the 
decision and of his procedural and appellate rights via 
correspondence dated in May 1984.  The veteran did not appeal 
the April 1984 rating decision which became final in May 
1985.  

The evidence added to the record subsequent to the April 1984 
rating decision wherein the RO denied service connection for 
PTSD is reported in pertinent part below.  

Private treatment records from the California Men's Colony 
dated from December 1995 to December 1997 are of record.  The 
records include diagnosis of and treatment for PTSD as well 
as depression and bipolar disorder.  None of the treatment 
records which noted diagnoses of PTSD included a description 
of any in-service stressors.  There were allegations of the 
veteran's experiencing flashbacks from Vietnam.  There is no 
indication as to what the nature of these Vietnam flashbacks 
were.  The veteran did report involvement with a helicopter 
crash in 1969 but this was in regard to a back injury.  

On VA form 9 which was received at the RO in April 1999, the 
veteran alleged that while serving in Vietnam in the later 
half of 1969, he came upon three U. S. servicemen who were 
harassing a Vietnamese couple.  The soldiers eventually raped 
the woman and killed both of the people afterwards.  The 
veteran reportedly attempted to stop the assault two times 
but was threatened both times.  The incident allegedly 
occurred in Hue.  

The veteran was requested to provide additional information 
regarding his claimed in-service stressors in June 1999.  The 
veteran did not respond to this correspondence.  


Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  


If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
last reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) medical evidence 
diagnosing the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and, 
(3) medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).




The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1996), as determined through recognized military citations 
or other service department evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  


Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD

The veteran seeks to reopen his claim for service connection 
for PTSD, which was denied by the RO in April 1984.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in the April 1984 rating decision 
discloses that PTSD was denied because there was no evidence 
of any acquired psychiatric disorder other than substance 
abuse.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Evidence received subsequent to the 
April 1984 rating decision which denied the claim includes 
diagnoses of PTSD which were not of record at the time of the 
prior final decision.  The evidence submitted bears directly 
and substantially upon the issue of entitlement to service 
connection for PTSD, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  


Whether the claim of entitlement to 
service connection for PTSD is well-
grounded

The Board finds the claim of entitlement to service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that the 
veteran has presented a claim which is plausible.  

Included in the claims file are diagnoses of PTSD by 
competent medical professionals who have diagnosed the 
disorder.  At least one of the diagnoses was based on 
flashbacks from Vietnam.  The nature of the flashbacks were 
not reported in any of the evidence of record.  The veteran 
has reported in correspondence dated in April 1999 that he 
observed U. S. soldiers who raped a woman and then killed her 
and her husband.  The veteran's alleged stressors are 
presumed credible for the basis of determining whether a 
claim is well grounded.  For the purposes of determining if 
the veteran's claim is well grounded, the Board will make an 
assumption that the diagnosis of PTSD which included the 
notation of flashbacks to Vietnam was based on the alleged 
stressor reported by the veteran in April 1999. 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Board finds the veteran's allegation of an in-service 
stressor is not inherently incredible and is within the 
competence of the veteran to make.  Solely for the purpose of 
determining whether the claim of entitlement to PTSD is well 
grounded, the Board is presuming the credibility of the 
claimed in-service stressor.  

PTSD has been linked to the veteran's active duty experiences 
by the competent evidence of record.  As there is competent 
evidence of record of a current diagnosis of PTSD which has 
been linked to the veteran's (presumed credible) experiences 
while on active duty, the Board finds the claim is well 
grounded.  


Entitlement to service connection for PTSD

The veteran has indicated on his application for compensation 
which was received at the RO in September 1997 that he had 
been treated by Dr. R. B. for PTSD from 1970 to 1995.  These 
records have not been obtained.  The Board finds, however, 
that a remand to obtain these records is not required as the 
issue on appeal turns on whether there is a confirmed in-
service stressor.  The Board notes there is already of record 
diagnoses of PTSD.  The veteran has not indicated that the 
outstanding records would include evidence that would verify 
his claimed in-service stressors.  When there is no showing 
of the relevance of outstanding records, there is no duty to 
assist.  See Counts v. Brown, 6 Vet.App. 473 (1994).    

The Board thus finds that all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained to 
the extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds the claim of entitlement to service 
connection for PTSD must be denied as there are no verified 
in-service stressors of record to support such diagnosis.  

The claims file contains diagnoses of PTSD, at least one of 
which included a reference to Vietnam flashbacks.  The Board 
finds the medical professionals who arrived at the diagnoses 
of PTSD based the diagnoses on stressors the veteran related 
from his tour of duty.  Thus, the Board finds the record 
establishes the first and third elements required for a grant 
of service connection for PTSD.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

While the Board notes the veteran was in receipt of the 
Combat Aircrew Insignia with three bronze stars, the Board 
finds it need not address the question of whether the veteran 
engaged in combat in this decision.  The only evidence of 
record of a specific in-service stressor which the veteran 
has reported he experienced while in Vietnam was witnessing 
the rape of a Vietnamese woman and the subsequent murder of 
the woman and her husband by U. S. servicemen.  

Such a stressor is not combat related.  The provisions of 
section (f) of 38 C.F.R. § 3.304 only apply to combat related 
stressors.  A non-combat stressor cannot be established by 
the appellant's lay testimony.  See Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  

The Board finds the veteran did not provide sufficient 
descriptive information in order to attempt to verify the 
claimed non-combat stressor.  He reported that the alleged 
rape and murders occurred in the later half of 1969 in Hue.  

The Board notes the veteran was requested in June 1999 to 
inform the RO if the incident involving the Vietnamese 
nationals was reported to military or civilian authorities.  
The veteran did not respond to the June 1999 request for 
additional information.  The Board finds the veteran's vague 
description of a non-combat incident involving Vietnamese 
nationals would not justify sending the information to a 
service department to attempt verification, especially if the 
incident was never reported to authorities. 

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as the veteran's 
claimed stressor has not been corroborated by credible 
supporting evidence and the veteran has not provided 
sufficient detail of the alleged incident to justify attempts 
at verification.

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged event.  


In short, the sole supporting evidence that the alleged 
stressful event occurred is the veteran's own statements of 
such experiences.  A non-combat veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
credible supporting evidence that the claimed stressors 
actually occurred.  Cohen v. Brown, supra at 20 (citing 
Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no diagnosis of 
PTSD shown to be related to recognized military stressors.  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied.  38 C.F.R. § 3.304(f).


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted to this extent.  

The claim of entitlement to service connection for PTSD is 
well-grounded.  

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

